Sherwin, J.
The appellant makes but one point in his brief and argument of this case, which is that the court erred in refusing to submit the issues involved to a jury for determination. On the other hand, the appellees contend that the suit cannot be maintained, because it is in effect a suit against the State, and because the State has never consented thereto. We think it must be conceded that, under the allegation of the petition, the defendants in this case are nominal only. The Louisiana Purchase Exposition Commission was a creature of the State, created for the specific purpose of representing the State and its interests at the exposition bearing its name. All expenses incurred by it in the execution of its delegated powers were payable from the funds of the State set apart by legislative authority for that express purpose. The commission was clearly but an agent of the State through whom the public funds were to be disbursed, and this disbursement was authorized by law only upon the exercise of the discretion and judgment of the commission. While the State is not named as a party in the action, it is quité clear to us that it is in fact the actual party in interest. If the writ prayed for were to be issued, it would compel the defendant to make a draft upon State funds; in other words, the effect thereof would be to compel the State itself to pay the plaintiff’s claim, which is an unliquidated demand for which no specific provision has been made from State funds. It is fundamental that a State cannot be sued in its own courts without its consent, and it is a further rule that a litigant will not be permitted to evade the general rule by bringing action against the servants or agents of the State to enforce satisfaction for claims. Cunningham v. Macon, etc., R. R. Co., 109 U. S. 446 (3 Sup. Ct. 292, 27 L. Ed. 992); In re Ayres, 123 U. S. 443 (8 *589Sup. Ct. 164, 31 L. Ed. 216) ; Aplin v. Board of Supervisors of Grand Traverse County, 73 Mich. 182 (41 N. W. 223, 16 Am. St. Rep. 576); People v. Dulaney, 96 Ill. 503; Commonwealth v. Wickersham, 90 Pa. 311; Weston v. Dane, 51 Me. 461.
Under the rule that a State cannot be sued in its own courts without its consent, it necessarily follows that a writ of mandamus will not ordinarily issue to compel State officers or agents to do an act involving discretionary or judicial determination of the question. Nor will such writ issue to compel the State to execute a contract made by it. Nor will the writ issue to compel the allowance of a rejected or disputed claim. Payne v. Board of Wagonroad Commissioners, 4 Idaho, 384 (39 Pac. 548; State v. Merrell, 43 Neb. 575 (61 N. W. 754) ; State v. Commissioners, 26 Ohio St. 364. It is made to appear from the allegations of the petition herein that the plaintiff’s claim for services was to be audited and allowed before a voucher was issued therefor by the executive committee of the defendant; and, under the rule of the cases heretofor cited, and many others which might be cited, a writ of mandamus will not issue to compel an officer or tribunal to do an act involving discretionary or judicial determination. This branch of the case has not been argued by the appellant, and we need give it no further consideration. Eor the reasons thus briefly stated, there was no error in dismissing the plaintiff’s petition, and we need not determine whether the plaintiff was entitled to a trial by a jury, if the court had jurisdiction of the case.— Affirmed.